Exhibit 10.3
JAZZ PHARMACEUTICALS PLC
AMENDED AND RESTATED
2007 NON-EMPLOYEE DIRECTORS STOCK AWARD PLAN
NON-U.S. RESTRICTED STOCK UNIT AWARD GRANT NOTICE
Jazz Pharmaceuticals plc (the “Company”), pursuant to its Amended and Restated
2007 Non-Employee Directors Stock Award Plan (the “Plan”), hereby awards to
Participant the number of restricted stock units (“RSUs”) specified and on the
terms set forth below (the “Award”). The Award is subject to all of the terms
and conditions as set forth in this Non-U.S. Restricted Stock Unit Award Grant
Notice (the “Grant Notice”) and in the Non-U.S. Restricted Stock Unit Award
Agreement, including any country-specific Appendix (the “Agreement”), and the
Plan, both of which are attached hereto and incorporated herein in their
entirety.

Participant:RSU #:Date of Grant:Vesting Commencement Date:Number of RSUs Subject
to Award:Consideration:Participant’s Services
(payment of par value of newly issued shares)




Vesting Schedule:
Subject to Section 3 of the Agreement and any country-specific Appendix to the
Agreement, the Award will vest as follows: [___________________________________]
Issuance Schedule:One Ordinary Share will be issuable for each RSU which vests
at the time set forth in Section 4 of the Agreement.

Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Agreement and
the Plan. Participant further acknowledges that as of the Date of Grant, this
Grant Notice, the Agreement and the Plan set forth the entire understanding
between Participant and the Company regarding the Award and supersede all prior
oral and written agreements on that subject, with the exception of: (i) any
written agreement between Participant and the Company that would provide for
vesting acceleration of the Award upon the terms and conditions set forth
therein and (ii) any compensation recovery policy that is adopted by the Company
or is otherwise required by applicable law. By accepting this Award, Participant
consents to receive Plan documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.
1



--------------------------------------------------------------------------------




JAZZ PHARMACEUTICALS PLCPARTICIPANT
By:_________________________________
By:_______________________________
                                  Signature
                           Signature
Title: ______________________________    
Date: ______________________________
Date: _______________________________
Attachments:
Non-U.S. Restricted Stock Unit Award Agreement, Amended and Restated 2007
Non-Employee Directors Stock Award Plan

* * * * *
Based on the form of Non-U.S. Restricted Stock Unit Award Grant Notice for the
Amended and Restated 2007 Non-Employee Directors Stock Award Plan as approved by
the Board of Directors of Jazz Pharmaceuticals plc on 3 November 2016.


2




--------------------------------------------------------------------------------



ATTACHMENT I
NON-U.S. RESTRICTED STOCK UNIT AWARD AGREEMENT
JAZZ PHARMACEUTICALS PLC
AMENDED AND RESTATED
2007 NON-EMPLOYEE DIRECTORS STOCK AWARD PLAN
NON-U.S. RESTRICTED STOCK UNIT AWARD AGREEMENT
Pursuant to your Non-U.S. Restricted Stock Unit Award Grant Notice (the “Grant
Notice”) and this Non-U.S. Restricted Stock Unit Award Agreement, including any
country-specific Appendix (the “Agreement”), and in consideration of your
services, Jazz Pharmaceuticals plc (the “Company”) has awarded you a Restricted
Stock Unit Award (the “Award”) under its Amended and Restated 2007 Non-Employee
Directors Stock Award Plan (the “Plan”) for the number of restricted stock units
(the “RSUs”) indicated in your Grant Notice. The Award is granted to you
effective as of the date of grant set forth in the Grant Notice (the “Date of
Grant”). Except as otherwise explicitly provided in the Grant Notice or this
Agreement, in the event of any conflict between the terms in the Grant Notice or
this Agreement and the Plan, the terms of the Plan shall control. Capitalized
terms not explicitly defined in the Grant Notice or this Agreement but defined
in the Plan shall have the same definitions as in the Plan.
The details of your Award, in addition to those set forth in the Grant Notice
and the Plan, are as follows.
1.    Grant of the Award. This Award represents your right to be issued on a
future date the number of Ordinary Shares that is equal to the number of RSUs
indicated in the Grant Notice. As of the Date of Grant, the Company will credit
to a bookkeeping account maintained by the Company for your benefit (the
“Account”) the number of RSUs subject to the Award. This Award was granted in
consideration of your services to the Company. Except as otherwise provided
herein, you will not be required to make any payment to the Company (other than
past and future services to the Company) with respect to your receipt of the
Award, the vesting of the RSUs or the delivery of the Ordinary Shares to be
issued in respect of the Award; provided, however, that to the extent that any
Ordinary Shares issued upon settlement of your Award are newly issued Ordinary
Shares, a payment must be received by the Company of an amount equal to the par
value of such number of newly issued Ordinary Shares (rounded up to the nearest
whole cent) in cash, by check, bank draft or money order payable to the Company.
2.    Number of RSUs and Ordinary Shares.
(a)     The number of RSUs subject to your Award may be adjusted from time to
time for Capitalization Adjustments, as provided in the Plan.



--------------------------------------------------------------------------------



(b)    Any additional RSUs that become subject to the Award pursuant to this
Section 2 shall be subject, in a manner determined by the Board, to the same
forfeiture restrictions, restrictions on transferability, and time and manner of
delivery as applicable to the other RSUs covered by your Award.
(c)    Notwithstanding the provisions of this Section 2, no fractional Ordinary
Shares or rights for fractional Ordinary Shares shall be created pursuant to
this Section 2. The Board shall, in its discretion, determine an equivalent
benefit for any fractional Ordinary Shares or fractional Ordinary Shares that
might be created by the adjustments referred to in this Section 2.
3.    Vesting. Subject to Section 12 and the limitations contained herein, your
Award will vest, if at all, in accordance with the vesting schedule provided in
the Grant Notice, provided that vesting will cease upon the termination of your
Continuous Service. Upon such termination of your Continuous Service, the RSUs
credited to the Account that were not vested on the date of such termination
will be forfeited at no cost to the Company and you will have no further right,
title or interest in such RSUs or the Ordinary Shares to be issued in respect of
such portion of the Award.
4.    Date of Issuance.
(a)    To the extent your Award is exempt from application of Section 409A of
the Code and any state or foreign law of similar effect (collectively “Section
409A”), the Company will deliver to you a number of Ordinary Shares equal to the
number of vested RSUs subject to your Award, including any additional RSUs
received pursuant to Section 2 above that relate to those vested RSUs on the
applicable vesting date(s). However, if a scheduled delivery date falls on a
date that is not a U.S. business day, such delivery date shall instead fall on
the next following U.S. business day. Notwithstanding the foregoing, in the
event that (i) you are subject to the Company’s Policy Regarding Stock Trading
by Executive Officers, Directors and Other Designated Employees (or any
successor policy) (the “Policy”), the Company’s Policy Against Trading on the
Basis of Inside Information, or you are otherwise prohibited from selling
Ordinary Shares in the open market and any Ordinary Shares covered by your Award
are scheduled to be delivered on a day (the “Original Distribution Date”) that
does not occur during an open “window period” applicable to you or a day on
which you are permitted to sell Ordinary Shares pursuant to a written plan that
meets the requirements of Rule 10b5-1 under the Exchange Act, as determined by
the Company in accordance with the Policy, or does not occur on a date when you
are otherwise permitted to sell Ordinary Shares in the open market, and (ii) the
Company elects not to satisfy any Tax-Related Items (defined below) by
withholding Ordinary Shares from your distribution, then such Ordinary Shares
shall not be delivered on such Original Distribution Date and shall instead be
delivered on the first U.S. business day of the next occurring open “window
period” applicable to you pursuant to the Policy (regardless of whether you are
still providing Continuous Service at such time) or the next U.S. business day
when you are not prohibited from selling Ordinary Shares in the open market, but
in no event later than the fifteenth (15th) day of the third calendar month of
the calendar year following the calendar year in which the Ordinary Shares
covered by the Award vest. Delivery of the Ordinary Shares pursuant to the
provisions of this Section 4(a) is intended to comply with the requirements for
the short-term deferral exemption available under Treasury Regulations Section
1.409A-1(b)(4) and



--------------------------------------------------------------------------------



shall be construed and administered in such manner. The form of such delivery of
the Ordinary Shares (e.g., a share certificate or electronic entry evidencing
such Ordinary Shares) shall be determined by the Company.
(b)    The provisions of this Section 4(b) are intended to apply to the extent
you are a U.S. taxpayer and your Award is subject to Section 409A because of the
terms of a severance arrangement or other agreement between you and the Company,
if any, that provide for acceleration of vesting of your Award upon your
termination or separation from service (as such term is defined in Section
409A(a)(2)(A)(i) of the Code (and without regard to any alternative definition
thereunder)) (“Separation from Service”) and such severance benefit does not
satisfy the requirements for an exemption from application of Section 409A
provided under Treasury Regulations Section 1.409A-1(b)(4) or 1.409A-1(b)(9)
(“Non-Exempt Severance Arrangement”). If you are not a U.S. taxpayer, this
Section 4(b) shall not apply to you. To the extent your Award is subject to and
not exempt from application of Section 409A due to application of a Non-Exempt
Severance Arrangement, the following provisions in this Section 4(b) shall
supersede anything to the contrary in Section 4(a).
(i)    If your Award vests in the ordinary course during your Continuous Service
in accordance with the vesting schedule set forth in the Grant Notice, without
accelerating vesting under the terms of a Non-Exempt Severance Arrangement, in
no event will the Ordinary Shares be issued in respect of your Award any later
than the later of: (A) December 31st of the calendar year that includes the
applicable vesting date and (B) the 60th day that follows the applicable vesting
date.
(ii)    If vesting of your Award accelerates under the terms of a Non-Exempt
Severance Arrangement in connection with your Separation from Service, and such
vesting acceleration provisions were in effect as of the Date of Grant of your
Award and, therefore, are part of the terms of your Award as of the Date of
Grant, then the Ordinary Shares will be earlier issued in respect of your Award
upon your Separation from Service in accordance with the terms of the Non-Exempt
Severance Arrangement, but in no event later than the 60th day that follows the
date of your Separation from Service. However, if at the time the Ordinary
Shares would otherwise be issued you are subject to the distribution limitations
contained in Section 409A applicable to “specified employees,” as defined in
Section 409A(a)(2)(B)(i) of the Code, such Ordinary Shares shall not be issued
before the date that is six (6) months following the date of your Separation
from Service, or, if earlier, the date of your death that occurs within such six
(6) month period.
(iii)    If vesting of your Award accelerates under the terms of a Non-Exempt
Severance Arrangement in connection with your Separation from Service, and such
vesting acceleration provisions were not in effect as of the Date of Grant of
the Award and, therefore, are not a part of the terms of your Award on the Date
of Grant, then such acceleration of vesting of your Award shall not accelerate
the issuance date of the Ordinary Shares, but the Ordinary Shares shall instead
be issued on the same schedule as set forth in the Grant Notice as if they had
vested in the ordinary course during your Continuous Service, notwithstanding
the vesting acceleration of the Award. Such issuance schedule is intended to
satisfy the requirements of payment on a specified date or pursuant to a fixed
schedule, as provided under Treasury Regulations Section 1.409A-3(a)(4).



--------------------------------------------------------------------------------



(c)    If you are a U.S. taxpayer and your Award is subject to and not exempt
from Section 409A (a “Non-Exempt Award”), then the provisions in this Section
4(c) shall apply and supersede anything to the contrary that may be set forth in
the Plan, the Grant Notice or in any other section of this Agreement with
respect to the permitted treatment of your Non-Exempt Award:
(i)    Any exercise by the Board of discretion to accelerate the vesting of your
Non-Exempt Award shall not result in any acceleration of the scheduled issuance
dates for the Ordinary Shares in respect of the Non-Exempt Award unless earlier
issuance of the Ordinary Shares upon the applicable vesting dates would be in
compliance with the requirements of Section 409A.
(ii)    The Company explicitly reserves the right to (A) earlier settle your
Non-Exempt Award to the extent permitted and in compliance with the requirements
of Section 409A, including pursuant to any of the exemptions available in
Treasury Regulations Section 1.409A-3(j)(4)(ix) and (B) provide that you will
receive a cash settlement equal to the Fair Market Value of the Ordinary Shares
that would otherwise be issued to you, if applicable and in compliance with the
requirements of Section 409A.
(iii)    To the extent the terms of your Non-Exempt Award provide that it will
be settled upon a Change in Control or Corporate Transaction, to the extent it
is required for compliance with the requirements of Section 409A, the Change in
Control or Corporate Transaction event triggering settlement must also
constitute a change in the ownership or effective control of the Company, or in
the ownership of a substantial portion of the Company’s assets, Section
409A(a)(2)(A)(v) of the Code and Treasury Regulations Section 1.409A-3(i)(5) (a
“409A Change of Control”). To the extent the terms of your Non-Exempt Award
provide that it will be settled upon a termination of employment or termination
of Continuous Service, to the extent it is required for compliance with the
requirements of Section 409A, the termination event triggering settlement must
also constitute a Separation from Service. However, if at the time the Ordinary
Shares would otherwise be issued to you in connection with your Separation from
Service, you are subject to the distribution limitations contained in Section
409A applicable to “specified employees,” as defined in Section 409A(a)(2)(B)(i)
of the Code, such Ordinary Shares shall not be issued before the date that is
six (6) months following the date of your Separation from Service, or, if
earlier, the date of your death that occurs within such six (6) month period.
(iv)    The provisions in this Agreement for delivery of the Ordinary Shares in
respect of the Non-Exempt Award are intended to comply with the requirements of
Section 409A so that the delivery of the Ordinary Shares to you in respect of
your Non-Exempt Award will not trigger the additional tax imposed under Section
409A, and any ambiguities herein will be so interpreted.
5.    Dividends. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, share dividend or other distribution that does not
result from a Capitalization Adjustment as provided in the Plan; provided,
however, that this sentence shall not apply with respect to any Ordinary Shares
that are delivered to you in connection with your Award after such Ordinary
Shares have been delivered to you.



--------------------------------------------------------------------------------



6.    Securities Law Compliance. You may not be issued any Ordinary Shares in
respect of your Award unless either (i) the Ordinary Shares are registered under
the Securities Act; or (ii) the Company has determined that such issuance would
be exempt from the registration requirements of the Securities Act. Your Award
also must comply with other applicable laws and regulations governing the Award,
and you will not receive such Ordinary Shares if the Company determines that
such receipt would not be in material compliance with such laws and regulations.
The Company shall not be liable if Ordinary Shares cannot be issued to you as a
consequence of the Company’s determination that the issuance of Ordinary Shares
does not comply with applicable laws and regulations governing the Award.
7.    Restrictive Legends. The Ordinary Shares issued in respect of your Award
shall be endorsed with appropriate legends determined by the Company.
8.    Transfer Restrictions. Your Award is not transferable, except by will or
by the laws of descent and distribution. In addition to any other limitation on
transfer created by applicable securities laws, you agree not to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
Ordinary Shares subject to the Award until the Ordinary Shares are issued to you
in accordance with Section 4 of this Agreement. After the Ordinary Shares have
been issued to you, you are free to assign, hypothecate, donate, encumber or
otherwise dispose of any interest in such Ordinary Shares provided that any such
actions are in compliance with the provisions herein (including the
country-specific Appendix hereto) and applicable securities laws.
9.    Award Not a Service Contract.
(a)    Nothing in this Agreement (including, but not limited to, the vesting of
your Award pursuant to the schedule set forth in Section 3 herein or the
issuance of the Ordinary Shares in respect of your Award), the Plan or any
covenant of good faith and fair dealing that may be found implicit in this
Agreement or the Plan shall: (i) confer upon you any right to continue in the
service of, or affiliation with, the Company or an Affiliate; (ii) constitute
any promise or commitment by the Company or an Affiliate regarding the fact or
nature of future positions, future work assignments, future compensation or any
other term or condition of service or affiliation; (iii) confer any right or
benefit under this Agreement or the Plan unless such right or benefit has
specifically accrued under the terms of this Agreement or Plan; or (iv) deprive
the Company or its Affiliates, as applicable, of the right to terminate your
service without regard to any future vesting opportunity that you may have.
(b)    By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award pursuant to the schedule set forth in Section 3 is
earned only by providing Continuous Service (not through the act of being
elected to the Board, being granted this Award or any other award or benefit)
and that the Company has the right to reorganize, sell, spin-out or otherwise
restructure one or more of its businesses or Affiliates at any time or from time
to time, as it deems appropriate (a “reorganization”).  You further acknowledge
and agree that such a reorganization could result in the termination of your
Continuous Service and the loss of benefits available to you under this
Agreement, including but not limited to, the termination of the right to
continue vesting in the Award. You further acknowledge and agree that this
Agreement, the Plan, the transactions contemplated hereunder and the vesting
schedule set forth



--------------------------------------------------------------------------------



herein or any covenant of good faith and fair dealing that may be found implicit
in any of them do not constitute an express or implied promise of continued
engagement as a Non-Employee Director for the term of this Agreement, for any
period, or at all, and shall not interfere in any way with your right or the
right of the Company or its Affiliate, as applicable, to terminate your
Continuous Service at any time.
10.    Unsecured Obligation. Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue Ordinary Shares pursuant to this
Agreement. You shall not have voting or any other rights as a shareholder of the
Company with respect to the Ordinary Shares to be issued pursuant to this
Agreement until such Ordinary Shares are issued to you pursuant to Section 4 of
this Agreement. Upon such issuance, you will obtain full voting and other rights
as a shareholder of the Company. Nothing contained in this Agreement, and no
action taken pursuant to its provisions, shall create or be construed to create
a trust of any kind or a fiduciary relationship between you and the Company or
any other person.
11.    Tax Withholding Obligations.
(a)    On or before the time you receive a distribution of the Ordinary Shares
subject to your Award, or at any time thereafter as requested by the Company,
you hereby authorize the Company to withhold from the Ordinary Shares issuable
to you an amount sufficient to satisfy any income tax, social insurance, payroll
tax, fringe benefits tax, payment on account or other tax-related items which
arise in connection with your Award (“Tax-Related Items”), where the Fair Market
Value of the Ordinary Shares is measured as of the date the Ordinary Shares are
issued pursuant to Section 4. Additionally, the Company may, in its sole
discretion, satisfy all or any portion of the Tax-Related Items obligation
relating to your Award by any of the following means or by a combination of such
means: (i) withholding from any compensation otherwise payable to you by the
Company; (ii) causing you to tender a cash payment; or (iii) permitting or
requiring you to enter into a “same day sale” commitment with a broker-dealer
that is a member of the Financial Industry Regulatory Authority (a “FINRA
Dealer”) whereby you irrevocably elect to sell a portion of the Ordinary Shares
to be delivered in connection with your Award to satisfy the Tax-Related Items
and whereby the FINRA Dealer irrevocably commits to forward the proceeds
necessary to satisfy the Tax-Related Items directly to the Company and/or its
Affiliates. If the obligation for Tax-Related Items is satisfied by withholding
from Ordinary Shares otherwise issuable to you, (i) the number of such Ordinary
Shares so withheld shall not exceed the minimum statutory withholding rates in
connection with the taxes composing the Tax Related-Items, and (ii) for tax
purposes, you are deemed to have been issued the full number of Ordinary Shares
subject to the vested RSUs, notwithstanding that a number of the Ordinary Shares
are held back solely for the purpose of paying the Tax-Related Items.
Furthermore, you acknowledge that the Company makes no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Award, including, but not limited to, the grant or vesting of
the RSUs, the subsequent sale of Ordinary Shares acquired pursuant to such
vesting and the receipt of any dividends, and does not commit to and is under no
obligation to structure the terms of the grant or any aspect of the Award to
reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result. You further acknowledge that if you become subject to tax
in more than one jurisdiction



--------------------------------------------------------------------------------



between the Date of Grant and the date of any relevant taxable event, the
Company may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
(b)    Unless the tax withholding obligations of the Company are satisfied, the
Company shall have no obligation to deliver to you any Ordinary Shares.
(c)    In the event the Company’s obligation to withhold arises prior to the
delivery to you of Ordinary Shares or it is determined after the delivery of
Ordinary Shares to you that the amount of the Company’s withholding obligation
was greater than the amount withheld by the Company, you agree to indemnify and
hold the Company harmless from any failure by the Company to withhold the proper
amount.
12.    Change in Control. If you are either (i) required to resign your position
as a Non-Employee Director as a condition of a Change in Control, or (ii)
removed from your position as a Non-Employee Director in connection with a
Change in Control, your Award shall become fully vested immediately prior to the
effectiveness of such resignation or removal (and contingent upon the
effectiveness of such Change in Control).
13.    Parachute Payments.
(a)    If you are a U.S. taxpayer and any payment or benefit you would receive
from the Company or otherwise in connection with a Change in Control or other
similar transaction (“Payment”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Code, and (ii) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payment shall be equal to the Reduced Amount. The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax, or (y) the largest
portion, up to and including the total, of the Payment, whichever amount ((x) or
(y)), after taking into account all applicable federal, state, foreign and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate), results in your receipt, on an after-tax basis, of
the greater amount of the Payment notwithstanding that all or some portion of
the Payment may be subject to the Excise Tax. If a reduction in payments or
benefits constituting “parachute payments” is necessary so that the Payment
equals the Reduced Amount, reduction shall occur in the manner that results in
the greatest economic benefit for you.
(b)    The independent registered public accounting firm engaged by the Company
for general audit purposes as of the day prior to the effective date of the
event described in Section 280G(b)(2)(A)(i) of the Code shall perform the
foregoing calculations. If the independent registered public accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting such Change in Control or similar transaction, the
Company shall appoint a nationally recognized independent registered public
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such independent
registered public accounting firm required to be made hereunder.
(c)    The independent registered public accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting



--------------------------------------------------------------------------------



documentation, to the Company and you within thirty (30) calendar days after the
date on which your right to a Payment is triggered (if requested at that time by
the Company or you) or such other time as reasonably requested by the Company or
you. Any good faith determinations of the independent registered public
accounting firm made hereunder shall be final, binding and conclusive upon the
Company and you.
14.    Nature of Grant. In accepting the grant, you acknowledge, understand and
agree that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;
(b)    the Award grant is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted in the past;
(c)    all decisions with respect to future grants of RSUs or other grants, if
any, will be at the sole discretion of the Company;
(d)    you are voluntarily participating in the Plan;
(e)    the future value of the underlying Ordinary Shares is unknown,
indeterminable and cannot be predicted with certainty;
(f)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from the termination of your Continuous
Service; and
(g)    neither the Company nor any Affiliate shall be liable for any foreign
exchange rate fluctuation between your local currency and the United States
Dollar that may affect the value of the Award or of any amounts due to you
pursuant to the settlement of the Award or the subsequent sale of any Ordinary
Shares acquired upon settlement.
15.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying
Ordinary Shares. You should consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.
16.    Data Privacy. The Company and any Affiliate may collect, use, process,
transfer or disclose your Personal Information for the purpose of implementing,
administering and managing your participation in the Plan, in accordance with
the Company’s privacy practices. For example, your Personal Information will be
transferred to the Company’s stock administration team located in the United
States and may be directly or indirectly transferred to E*TRADE or any other
third party stock plan service provider as may be selected by the Company, and
any other third parties assisting the Company with the implementation,
administration and management of the Plan. For more information on the Company’s
privacy



--------------------------------------------------------------------------------



practices, log in to your E*TRADE account to view a copy of the Jazz
Pharmaceuticals Privacy Notice.
17.    Governing Law and Venue. The Award and the provisions of this Agreement
are governed by, and subject to, the laws of the State of Delaware, without
regard to the conflict of law provisions.
For purposes of any action, lawsuit or other proceedings brought to enforce this
Agreement, relating to it, or arising from it, the parties hereby submit to and
consent to the sole and exclusive jurisdiction of the courts of Santa Clara
County, California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed.
18.    Language. If you have received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
19.    Appendix. Notwithstanding any provisions in this Agreement, the Award
shall be subject to any special terms and conditions set forth in any Appendix
to this Agreement for your country. Moreover, if you relocate to one of the
countries included in the Appendix, the special terms and conditions for such
country will apply to you, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Appendix constitutes part of this Agreement.
20.    Notices; Electronic Delivery. Any notices provided for in your Award or
the Plan shall be given in writing (including electronically) and shall be
deemed effectively given upon receipt or, in the case of notices delivered by
the Company to you, fourteen (14) days after deposit in the United States mail,
postage prepaid, addressed to you at the last address you provided to the
Company. Notwithstanding the foregoing, the Company may, in its sole discretion,
decide to deliver any documents related to participation in the Plan and this
Award by electronic means or to request your consent to participate in the Plan
by electronic means. By accepting this Award you consent to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.
21.    Headings. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.
22.    Amendment. Notwithstanding anything in the Plan to the contrary, the
Board reserves the right to change, by written notice to you, the provisions of
this Agreement in any way it may deem necessary or advisable for legal or
administrative reasons, and to require you to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.



--------------------------------------------------------------------------------



23.    Miscellaneous.
(a)    All covenants and agreements hereunder shall inure to the benefit of, and
be enforceable by the Company’s successors and assigns, if any. Your rights and
obligations under your Award may only be assigned with the prior written consent
of the Company.
(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(c)    You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award, and fully understand all provisions of your
Award.
(d)    All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
24.    Governing Plan Document. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
expressly provided in this Agreement, in the event of any conflict between the
provisions of your Award and those of the Plan, the provisions of the Plan shall
control. In addition, your Award (and any compensation paid or Ordinary Shares
issued under your Award) is subject to recoupment in accordance with the
Dodd–Frank Wall Street Reform and Consumer Protection Act and any implementing
regulations thereunder, any clawback policy adopted by the Company and any
compensation recovery policy otherwise required by applicable law.
25.    Severability. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
26.    Other Documents. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting officers and directors to
sell Ordinary Shares only during certain “window” periods and the Company’s
insider trading policy, in effect from time to time.
27.    Waiver. You acknowledge that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by you or any
other participant.



--------------------------------------------------------------------------------



28.    Insider Trading / Market Abuse Laws. You may be subject to insider
trading restrictions and/or market abuse laws based on the exchange on which the
Ordinary Shares are listed and in applicable jurisdictions including the United
States and your country or your broker’s country, if different, which may affect
your ability to accept, acquire, sell or otherwise dispose of Ordinary Shares,
rights to Ordinary Shares (e.g., RSUs) or rights linked to the value of Ordinary
Shares under the Plan during such times as you are considered to have “inside
information” regarding the Company (as defined by the laws in the applicable
jurisdictions). Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders you placed before you possessed inside
information. Furthermore, you could be prohibited from (a) disclosing the inside
information to any third party and (b) “tipping” third parties or causing them
otherwise to buy or sell securities (third parties include fellow directors).
Any restrictions under these laws or regulations are separate from and in
addition to any restrictions that may be imposed under the Company’s insider
trading policy as may be in effect from time to time. You acknowledge that it is
your responsibility to comply with any applicable restrictions, and you should
speak to your personal advisor on this matter.
29.    Foreign Asset/Account, Exchange Control and Tax Reporting. You may be
subject to foreign asset/account, exchange control and/or tax reporting
requirements as a result of the acquisition, holding and/or transfer of Ordinary
Shares or cash (including dividends and the proceeds arising from the sale of
Ordinary Shares) derived from your participation in the Plan, to and/or from a
brokerage/bank account or legal entity located outside your country. The
applicable laws of your country may require that you report such accounts,
assets, the balances therein, the value thereof and/or the transactions related
thereto to the applicable authorities in such country. You acknowledge that you
are responsible for ensuring compliance with any applicable foreign
asset/account, exchange control and tax reporting requirements and should
consult your personal legal advisor on this matter.
30.    Director Notification Obligation. If you are a director, shadow director
or secretary of the Company or an Irish Affiliate, you must notify the Company
or the Irish Affiliate in writing if you receive or dispose of an interest
exceeding 1% of the Company (e.g., RSUs, Ordinary Shares), or become aware of
the event giving rise to the notification requirement, or if you become a
director or secretary if such an interest exceeding 1% of the Company exists at
the time. This notification requirement also applies with respect to the
interests of a spouse or minor children (whose interests will be attributed to
the director, shadow director or secretary, as applicable).
* * * * *
By signing the Non-U.S. Restricted Stock Unit Award Grant Notice to which this
Non-U.S. Restricted Stock Unit Award Agreement is attached, you shall be deemed
to have signed and agreed to the terms and conditions of this Non-U.S.
Restricted Stock Unit Award Agreement.



--------------------------------------------------------------------------------



* * * * *
Based on the form of Non-U.S. Restricted Stock Unit Award Agreement for the
Amended and Restated 2007 Non-Employee Directors Stock Award Plan as approved by
the Board of Directors of Jazz Pharmaceuticals plc on February 14, 2019.



--------------------------------------------------------------------------------



APPENDIX
TO THE
NON-U.S. RESTRICTED STOCK UNIT AWARD AGREEMENT
Terms and Conditions
This Appendix contains additional terms and conditions that govern the Award
granted under the Plan to you if you reside and/or work in one of the countries
listed below. Certain capitalized terms used but not defined in this Appendix
have the meanings set forth in the Plan and/or the Agreement.
If you are a citizen or resident of a country other than the one in which you
are currently working, transfer residency after the RSUs are granted, or are
considered a resident of another country for local law purposes, the information
contained herein may not be applicable to you, and the Company shall, in its
discretion, determine to what extent the terms and conditions contained herein
shall apply to you.
Notifications
This Appendix contains information regarding exchange controls and certain other
issues of which you should be aware with respect to participation in the Plan.
The information is based on the securities, exchange control, and other laws in
effect in the respective countries as of August 2020. Such laws are often
complex and change frequently. As a result, the Company strongly recommends that
you not rely on the information in this Appendix as the only source of
information relating to the consequences of your participation in the Plan
because the information may be out of date at the time you vest in the RSUs or
sell Ordinary Shares acquired pursuant thereto.
The information contained herein is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of a
particular result. Accordingly, you are advised to seek appropriate professional
advice as to how the relevant laws in your country may apply to your situation.
HONG KONG


Terms and Conditions


Restriction on Sale of Ordinary Shares. Ordinary Shares issued at vesting are
accepted as a personal investment. In the event that the RSUs vest and Ordinary
Shares are issued to you (or your heirs) within six months of the Date of Grant,
you (or your heirs) agree that the Ordinary Shares will not be offered to the
public or otherwise disposed of prior to the six-month anniversary of the Date
of Grant.





--------------------------------------------------------------------------------



Notifications


Securities Law Notification.  WARNING: The contents of this document have not
been reviewed by any regulatory authority in Hong Kong. You are advised to
exercise caution in relation to the offer. If you are in any doubt about any of
the contents of this document, you should obtain independent professional
advice.  Neither the grant of the RSUs nor the issuance of Ordinary Shares upon
vesting of the RSUs constitutes a public offering of securities under Hong Kong
law and the grant is available only to directors of the Company or its
Affiliates.  The Agreement, the Plan and other incidental communication
materials distributed in connection with the RSUs (i) have not been prepared in
accordance with and are not intended to constitute a “prospectus” for a public
offering of securities under the applicable securities legislation in Hong Kong,
and (ii) are intended only for the personal use of each eligible director of the
Company or its Affiliates and may not be distributed to any other person. 


IRELAND


Terms and Conditions


Vesting and Issuance. The following supplements Sections 3 and 4 of the
Agreement:


Notwithstanding the vesting schedule provided in the Grant Notice and Section 4
(a) of the Agreement, (i) if any vesting date set forth in the Grant Notice
(“Vesting Date”) falls on a date when the Company determines that you are not
permitted to sell Ordinary Shares in the open market for any reason, including
under the Company’s Policy Regarding Stock Trading by Executive Officers,
Directors and Other Designated Employees (or any successor policy) or the
Company’s Policy Against Trading on the Basis of Inside Information (or any
successor policy), and (ii) the Company elects not to satisfy any Tax-Related
Items (defined in Section 11) by withholding Ordinary Shares, then such Vesting
Date shall instead be the later of the next U.S. business day of the next
occurring open “window period” applicable to you or the next U.S. business day
when the Company determines that you are not prohibited from selling Ordinary
Shares in the open market (such later date, the “Actual Vesting Date”).


Notwithstanding the foregoing and Section 3 of the Agreement: (i) if your
Continuous Service terminates between the Vesting Date and the Actual Vesting
Date, then the vesting of the Ordinary Shares subject to the Award originally
scheduled to vest on the Vesting Date will cease and not vest upon termination
of your Continuous Service, unless your Continuous Service terminates for a
reason other than Cause, in which case they will instead vest in full on the
first U.S. business day following the termination of your Continuous Service;
and (ii) if you are a Non-Employee Director and you do not stand for reelection
at an annual general meeting of the Company’s shareholders (an “Annual Meeting”)
in the year in which your term expires or you otherwise resign effective at an
Annual Meeting, and, in either case, your Continuous Service terminates at such
Annual Meeting, then effective as of the date of such Annual Meeting, the
unvested portion, if any, of the Award shall become vested with respect to the
portion of the Award that would have vested on the anniversary of the Vesting
Commencement Date in the year of such Annual Meeting.





--------------------------------------------------------------------------------



For purposes of the foregoing, “Cause” means the occurrence of any of the
following events that has a material negative impact on the business or
reputation of the Company or an Affiliate: (i) your conviction for any criminal
offence (other than an offence under any road traffic legislation for which a
fine or non-custodial penalty is imposed) or any offence under any regulation or
legislation relating to insider dealing, fraud or dishonesty; (ii) your
attempted commission of, or participation in, a fraud or act of dishonesty
against the Company or an Affiliate; (iii) your intentional, material violation
of any contract or agreement between you and the Company or an Affiliate, or of
any statutory duty owed to the Company or an Affiliate; (iv) your unauthorized
use or disclosure of the Company’s or an Affiliate’s confidential information or
trade secrets; or (v) your gross misconduct. The determination that a
termination of your Continuous Service is either for Cause or without Cause
shall be made by the Company in its sole discretion. Any determination by the
Company that your Continuous Service was terminated with or without Cause for
the purposes of this Agreement shall have no effect upon any determination of
the rights or obligations of the Company or an Affiliate or you for any other
purpose.


SWITZERLAND
Notifications
Securities Law Notification. Neither this document nor any other materials
relating to the RSUs (i) constitutes a prospectus according to articles 35 et
seq. of the Swiss Federal Act on Financial Services (“FinSA”), (ii) may be
publicly distributed or otherwise made available in Switzerland to any person
other than a director or an employee of the Company or its Affiliates, or (iii)
has been or will be filed with, approved or supervised by any Swiss reviewing
body according to article 51 of FinSA or any Swiss regulatory authority,
including the Swiss Financial Market Supervisory Authority (FINMA).





--------------------------------------------------------------------------------



ATTACHMENT II
JAZZ PHARMACEUTICALS PLC
AMENDED AND RESTATED
2007 NON-EMPLOYEE DIRECTORS STOCK AWARD PLAN



